The opinion of the court was filed February 1st, 1886.
Per Curiam.
The evidence was sufficient to prove a dedication of the street to public use: Trutt v. Spotts, 87 Pa. St., 341; Transue v. Sell, 14 W. N. C., 397.
*572To bold otherwise would enable the proprietor of a body of lands which he sells in lots to perpetrate a gross fraud. When he sells and conveys the lots according to a plan which shows them to be on streets, he must be held to have stamped upon them the character of public streets.
Not only can the purchasers of lots abutting thereon assert this character, but all others in the general plan may assert the same. The proprietor is in no condition to afterwards revoke this dedication.
It follows that there is no error in the conclusion at which the court arrived, nor in the decree which it made.
Judgment affirmed.